United, States Diheit lout s United States Courts

seachernbibch of Tons we FiLep!
Heacsln Divisiean MAY 16 2019

. David J. Bradley, Clerk of Cour
Lalvin Bd user (Gleryer 7
Fhaiaht ¥¢

4s Cli) NeSien Neo. 4:!Beev- (L532. |

Bryan Cobh EFAL
Pint? Statement aherat He rermbe ok Cotter Blukoks

_  L Fer freprex imal Vea L bad cotton Blankets
hited te me by pabljira.| Providers. L had very §éus
Kia irrladtions, Majay bey kin Cau by the. tard
wélér B&H the Tetell ak as her Mere. Previler A$ rebar --
Ke sail teat bed rteriasns which was aff vale bg the.
ws of Toad fhe bhentefs.

2. f7 bot He. edd & 160%, way sé, Weer yl Zs prvi

abe ITE Fiber binky. Fras the viwy hegitting I, ehefE
hovibly this (bho Lon shan "tehicgy ta scrafehing then

. Cia telly sores krom wllof the cv Debs

3. We vec seh maievialsbAhnlet: Are “SE way Vieveo covers”
Gorcovarete mers Ie telat, Atlas aud tlhe.

Cn?
Hi, My chix neaéls te the pee eels materia § Wer
than they Lib te the weel blarkerts.

Ie The. réoy2led mxter iss: blanks are wash
beathec LOBES ING LESS Leakb amination Lz beth

be T0082 wider blankets tegel mA fers wre.
boshed ging Aepjepe “th TISS Wile Tahefks.
LD tewe seer. thls Wty SAG

t Lattbanittedted leterkiar Fe Mieniyrese tit te2ith
She. veguler Hethes, eased rank ka teoGZ KES

This toe Ko caw potselt:

9. Veatly tet the. fehing adkter wesing thes tes
Mah, The Friars 2d tytitele: the. praviass ou Lrering
the Slemmer D have ue Preblems elu z§ter
Lise the. Fiber blartetz.

@?
LEBLEI CATION.

Ts CALVIN EDWARD WEAVER, TDCT-LD Ne. SISAL
iceerleye zif the VOaSiace Pack. Unit & the TEAS Dat
AXrinitel Justice - Insttctiore! Divéian, at 2400
WOrSlace Pack. RI: Neaveesobes Tie si TILE, erines
Ltt) have yea? the Sere GSI hee lapctvens BrX
ee it fe be tmesescest ar la nafers teased pen

nection mA bclicb, arslas ts ore, I believe.
Yow te he trea. l aart$e wikerponalth, F&F

Favkitry test the. Sere Fei? £5 Tce. Buck Corre.

serene ar Neeven schon. s@rives Cexealir Mikes
aon this the. 3% hey &f Mat, 424.

Calvin EDA (IVER
Back. { Linsk

alee Wosllace Rack BA
Neercottes TERK. TIEUE
 

z j “ -

CBW & OAVEr
face | leniN eo BLOAT

noe teen NO R g . ) ~~ FS ye

LS Sn Ke 2 4 7 I > L ° x08 cours 7
eES* united Tyarich of qexe® Ree ee ee shade fhe .

ED JP i eM ee wg"
TD HAY BES a3 ye

govine € \L
wn 46 qy8

   

Lente SRS S chich Ged
boi ed a bafret & Jee
ata Rrabliey ee Tek Efe!
Lyision TK. T7208

of
